     20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 1 of 13


__________________________________________________________________
                                             SO ORDERED,




                                            Judge Katharine M. Samson
                                            United States Bankruptcy Judge
                                            Date Signed: March 29, 2021


        The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: MATTHEW P. ERNST                                                CASE NO. 20-50368-KMS
       HANNAH N. ERNST

          DEBTORS                                                                 CHAPTER 7

KIMBERLY R. LENTZ.,                                                               PLAINTIFF
as Chapter 7 Trustee for the Bankruptcy Estate of
Matthew P. Ernst & Hannah N. Ernst, Debtors

V.                                                            ADV. PROC. NO. 20-06018-KMS

NATIONAL DEBT RELIEF LLC                                                        DEFENDANT

                OPINION AND ORDER DENYING MOTION TO DISMISS

        This matter came on for hearing on the following motions by Defendant National Debt

Relief LLC (“NDR”): the Motion for Judgment on the Pleadings or to Compel Arbitration, ECF

No. 17, with Response by Plaintiff Kimberly R. Lentz (“the Trustee”), ECF No. 21; and the

Motion to Dismiss, ECF No. 13, also with Response by the Trustee, ECF No. 20.

        The dispute centers on the alleged prepetition participation by Debtors Matthew P. Ernst

and Hannah N. Ernst in what the Trustee describes as NDR’s “debt relief and credit repair

program.” Am. Compl. ¶ 4, ECF No. 12. The Amended Complaint (“Complaint”) alleges that the

Ernsts enrolled in the program approximately four years before filing their chapter 7 case; that
    20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 2 of 13




NDR misrepresented the program’s benefits; and that in reliance on the misrepresentations, the

Ernsts suffered injury.

        The Complaint alleges four counts. Counts I, II, and III are core under, variously, 28 U.S.C.

§ 157(b)(2)(A), (E), and (H)—for turnover of records under 11 U.S.C. § 542(e), avoidance of

fraudulent transfers under 11 U.S.C. § 548(a) with recovery under 11 U.S.C. § 550, and an

accounting under 11 U.S.C. § 542(a). Id. ¶¶ 71-91, ECF No. 12 at 9-11. Count IV is non-core

under the Credit Repair Organizations Act (CROA), 15 U.S.C. §§ 1679-1679j. In Count IV

(“CROA Count”), the Trustee seeks damages or, in the alternative, rescission of NDR’s alleged

agreement with the Ernsts and restitution of the more than $10,000 that, according to the Trustee,

the Ernsts paid NDR. Am. Compl. ¶ 117, ECF No. 12 at 14-15. Taken together, the motions seek

a judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure (“Rules”)

on the bankruptcy counts; and as to the CROA Count, either dismissal for lack of subject matter

jurisdiction under Rule 12(b)(1) 1 based on the Trustee’s lack of standing, or if there is standing,

either an order compelling arbitration or a judgment on the pleadings.

        NDR does not consent to entry of final orders or judgment in non-core proceedings.

Answer, ECF No. 16 at 2. Absent consent, a bankruptcy court may not enter final orders or

judgment in non-core proceedings but instead must submit proposed findings of fact and

conclusions of law to the district court for de novo review. See generally 28 U.S.C. § 157(b)-(c)

(defining core and non-core proceedings and setting out bankruptcy court’s authority as to each).

        Litigation on the merits of the CROA Count would be a non-core proceeding. The Motion

to Dismiss for lack of subject matter jurisdiction, however, is a core proceeding. See Etterbeek v.



1
 Rules 12(b) and (c) of the Federal Rules of Civil Procedure apply in adversary proceedings. Fed. R. Bankr. P.
7012(b).


                                                      2
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 3 of 13




APTCAM, LLC (In re Lewiston), 521 B.R. 811, 814 (Bankr. E.D. Mich. 2014) (determining subject

matter jurisdiction on motion to remand or abstain); Bavelis v. Doukas (In re Bavelis), 453 B.R.

832, 845 (Bankr. S.D. Ohio 2011); Ludwig & Robinson, PLLC v. Yelverton Law Firm, PLLC (In

re Yelverton), Adv. No. 11-10001, 2011 WL 2975967, at *1 (Bankr. D.C. July 20, 2011); Casey

v. Grasso (In re Riccitelli), 320 B.R. 483, 487 (Bankr. D. Mass. 2005); see also Fed. R. Civ. P.

12(h)(3) (as applied under Fed. R. Bankr. P. 7012) (“If the [bankruptcy] court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”). Accordingly, this

Court “may enter appropriate orders and judgments,” 28 U.S.C. § 157(b)(1), on the Motion to

Dismiss.

       This Opinion and Order resolves only the Motion to Dismiss the CROA Count, which is

denied. The Motion for Judgment on the Pleadings as to the bankruptcy counts is granted

separately. See ECF No. 32. As to the Motion for Judgment on the Pleadings or to Compel

Arbitration of the CROA Count, the Court submits separately to the district court Proposed

Findings of Fact and Conclusions of Law Recommending Entry of Order Compelling Arbitration

and Dismissing CROA Count. See ECF No. 34.

                             I. STANDARD UNDER RULE 12(b)(1)

        “Without jurisdiction the court cannot proceed at all in any cause.” Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 94 (1998). Consequently, the request for dismissal under Rule

12(b)(1) for lack of subject matter jurisdiction must be considered before the request for judgment

on the pleadings under Rule 12(c) or the request for an order compelling arbitration. See Lower

Colo. River Auth. v. Papalote Creek II, L.L.C., 858 F.3d 916, 927 (5th Cir. 2017) (“court must

have subject matter jurisdiction over the underlying dispute in order to compel arbitration”);

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (“When a Rule 12(b)(1) motion is



                                                  3
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 4 of 13




filed in conjunction with other Rule 12 motions, the court should consider the Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits.”).

       A challenge to subject matter jurisdiction may be either facial or factual. Paterson v.

Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). A facial attack challenges the sufficiency of the

complaint to allege jurisdiction. Id. A factual attack challenges “the underlying facts supporting

the complaint.” Cell Sci. Sys. Corp. v. La. Health Serv., 804 F. App’x 260, 263-64 (5th Cir. 2020).

The court may dismiss for lack of subject matter jurisdiction “on any one of three separate bases:

(1) the complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.” Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981). “The burden of proof for

a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Ramming, 281 F.3d at

161.

       NDR asserts three arguments against subject matter jurisdiction, all challenging the

Trustee’s standing to bring the CROA Count. First, the Trustee alleges injuries that are outside

CROA’s scope. ECF No. 28 at 1, 8. Second, the Trustee alleges only bare procedural violations

that do not satisfy the concreteness requirement for injury in fact. ECF No. 14 at 10, 13. And third,

the Trustee has sued the wrong party. ECF No. 14 at 10, 11; ECF No. 28 at 8-11. Whether the

injuries are outside CROA’s scope and whether the Trustee has sued the correct party go to the

merits, not to standing, and are therefore not considered under Rule 12(b)(1). See Grant v. Gilbert,

324 F.3d 383, 387 (5th Cir. 2003) (“It is inappropriate for the court to focus on the merits of the

case when considering the issue of standing.”). Only the concreteness argument goes to standing.

The challenge is facial because it is based on the allegations in the Complaint.




                                                 4
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 5 of 13




       On a facial challenge, the court considers the allegations in the complaint as true.

Williamson, 645 F.2d at 412. “At the pleading stage, allegations of injury are liberally construed.”

Little v. KPMG LLP, 575 F.3d 533, 540 (5th Cir. 2009) (citing Lujan v. Defens. of Wildlife, 504

U.S. 555, 561 (1992)). “If th[e] jurisdictional allegations are sufficient the complaint stands.”

Paterson, 644 F.2d at 523.

                             II. JURISDICTIONAL ALLEGATIONS

       CROA is a consumer protection law enacted to, in part, “protect the public from unfair or

deceptive advertising and business practices by credit repair organizations.” Am. Compl. ¶¶ 35,

36, ECF No. 12 at 5 (quoting 15 U.S.C. § 1679(b)(2)). Prohibited acts include misrepresentation

and fraud or deception:

       [(a)] No person may—

               ....

               (3) make or use any untrue or misleading representation of the services of
               the credit repair organization; or

               (4) engage, directly or indirectly, in any act, practice, or course of business
               that constitutes or results in the commission of, or an attempt to commit, a
               fraud or deception on any person in connection with the offer or sale of the
               services of the credit repair organization.

15 U.S.C. § 1679b(a)(3)-(4); Am. Compl. ¶ 113.

       The Complaint alleges:

       NDR is a credit repair organization. Am. Compl. ¶ 38. “NDR created a financial program

for the purpose of targeting distressed consumers.” Id. ¶ 1. The Ernsts enrolled in that program.

Id. ¶ 2. NDR told the Ernsts to stop paying their creditors and instead pay over $500 per month

into NDR’s program. Id. ¶¶ 57, 59. Between May 2016 and January 2020, the Ernsts paid over

$10,000. Id. ¶ 95. NDR violated § 1679b(a)(3) and (4) by misrepresenting to the Ernsts that its



                                                 5
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 6 of 13




program would provide debt relief, improved credit ratings, and bankruptcy avoidance. Id. ¶¶ 96,

97, 113. The Ernsts suffered the following injuries in reliance on the misrepresentations: Loss of

over $10,000; loss of the use of over $10,000 during the program; credit deterioration; increase in

the amount of their debts during the program; bankruptcy; and emotional distress. Id. ¶¶ 56, 63-

66, 68-70. The Trustee seeks actual damages either in the amount of the Ernsts’ actual damages or

the amount they paid NDR, whichever is greater; punitive damages; and attorney’s fees and costs;

or in the alternative, rescission of the Ernsts’ agreement with NDR and restitution of the amount

paid. Id. ¶ 117.

                                  III. CONCLUSIONS OF LAW

        The doctrine of standing restricts the category of litigants who may sue in federal court and

is rooted in the Constitution’s limitation of federal court jurisdiction to “Cases” and

“Controversies.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting U.S. Const. art.

III, § 2). To establish the “irreducible constitutional minimum” of standing at the pleading stage,

the plaintiff must clearly allege facts demonstrating three elements: “The plaintiff must have

(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Id. (citing Lujan v. Defens.

of Wildlife, 504 U.S. 555, 560-61 (1992); Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 180-81 (2000)).

                            A. The Complaint Alleges Injury in Fact

       The first element of the “irreducible constitutional minimum of standing” is injury in fact.

Lujan, 504 U.S. at 560. “To establish injury in fact, a plaintiff must show that he or she suffered

‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S.



                                                   6
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 7 of 13




at 560). At the pleading stage, the injury in fact requirement “is not Mount Everest.” Blunt v.

Lower Merion Sch. Dist., 767 F.3d 247, 278-79 (3d Cir. 2014).

        1. Whether the Alleged Injuries Are Outside CROA’s Scope Goes to the Merits.

        NDR argues that the Trustee has not alleged an invasion of a legally protected interest

under CROA. ECF No. 28 at 8. NDR is mistaken. When it enacted CROA, Congress created a

new legally protected interest. See Warth v. Seldin, 422 U.S. 490, 500 (1975) (“[I]njury required

by Art. III may exist solely by virtue of ‘statutes creating legal rights, the invasion of which creates

standing . . . .’”). The interests Congress sought to protect through CROA are expressed in the

statute’s statement of purposes, which include ensuring that consumers are protected against

deceptive practices by credit repair organizations. Ensminger v. Credit Law Ctr., LLC, No. 19-

2147-JWL, 2019 WL 4341215, at *5 (D. Kan. Sept. 12, 2019). Accordingly, when the Trustee

alleged that NDR is a credit repair organization and that it misrepresented the benefits of its

program, resulting in injury to the Ernsts as consumers, she adequately alleged the invasion of a

legally protected interest.

        Whether the alleged injuries are outside the statutory scope goes to the merits, not to

standing. “The requirement of standing ‘focuses on the party seeking to get his complaint before

a federal court and not on the issues he wishes to have adjudicated.’” Valley Forge Christian Coll.

v. Ams. United for Separation of Church & State, Inc., 454 U.S. 464, 484 (1982) (quoting Flast v.

Cohen, 392 U.S. 83, 99 (1968)); see also Bond v. United States, 564 U.S. 211, 219 (2011) (“[T]he

question whether a plaintiff states a claim for relief ‘goes to the merits’ in the typical case, not the

justiciability of the dispute, and conflation of the two concepts can cause confusion.” (citation

omitted)); Baker v. Carr, 369 U.S. 186, 200 (1962) (“[I]t is well settled that the failure to state a

proper cause of action calls for a judgment on the merits and not for a dismissal for want of



                                                   7
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 8 of 13




jurisdiction.”); Hill v. City of Houston, 764 F.2d 1156, 1159 (5th Cir. 1985) (“[S]tanding involves

whether this plaintiff is a proper party to request an adjudication of the particular issue. This is a

separate inquiry from whether the party should prevail.”).

       NDR relies on the following paragraph from Wendt v. 24 Hour Fitness USA, Inc., 821 F.3d

547 (5th Cir. 2016), in which the Fifth Circuit Court of Appeals linked the question of injury in

fact to the question of injury under the statute:

       “[W]here, as here, a plaintiff’s claim of injury in fact depends on legal rights
       conferred by statute, it is the particular statute and the rights it conveys that guide
       the standing determination.” “Essentially, the standing question in such cases is
       whether the . . . statutory provision on which the claim rests properly can be
       understood as granting persons in the plaintiff’s position a right to judicial relief.”
       “Hence, the ‘injury in fact’ analysis for purposes of Article III is directly linked to
       the question of whether the plaintiff “has suffered a cognizable statutory injury
       under the” statute in question.

Id. at 552 (emphasis added) (footnotes omitted).

       But Wendt does not support NDR’s argument. In Wendt, members of a health club sued

the club for technical violations of the Texas Health Spa Act. Id. at 549. The statute stated that a

member was authorized to sue only when the violation caused injury to the member. Id. at 552.

The plaintiffs conceded that they suffered no injury from the alleged violations. Id. at 549 & n.2.

That concession was the basis of the court’s ruling that the plaintiffs lacked Article III standing.

Id. at 553. In other words, the dismissal in Wendt was not because the plaintiffs alleged injuries

that were outside the scope of the statute, as NDR says the Trustee has done; the dismissal was

because the plaintiffs admitted they were not injured at all.

       Contrary to NDR’s argument, the Fifth Circuit has consistently held that the standing

analysis is separate from the question of whether a plaintiff can recover for the alleged injuries.

See Rideau v. Keller Indep. Sch. Dist., 819 F.3d 155, 168-69 (5th Cir. 2016) (Whether plaintiffs

could recover damages for emotional distress under the applicable statute was “not properly


                                                    8
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 9 of 13




analyzed as a question of Article III standing.”); Cole v. Gen. Motors Corp., 484 F.3d 717, 723

(5th Cir. 2007) (“Whether recovery for such a claim is permitted under governing law is a separate

question; it is sufficient for standing purposes that the plaintiffs seek recovery for an economic

harm that they allege they have suffered.”). Accordingly, there is no merit to NDR’s argument that

the Trustee lacks standing because CROA does not apply to the injuries alleged.

               2. The Alleged Injuries Are Concrete, Particularized, and Actual.

       NDR’s argument that the Trustee has alleged only bare procedural violations goes to the

concreteness requirement. For an injury to be “concrete,” it must “actually exist”; it must be “real

and not abstract.” Spokeo, 136 S. Ct. at 1548 (internal quotation marks omitted). NDR correctly

states that “[a] plaintiff cannot ‘allege a bare procedural violation, divorced from any concrete

harm, and satisfy the injury-in-fact requirement [of] Article III.’” ECF No. 14 at 7-8 (quoting

Spokeo, 136 S. Ct. at 1549).

       In support, NDR cites Perta v. Nat’l Credit Care Corp., No. 18-cv-5767, 2019 WL

4750098 (N.D. Ill. Sept. 30, 2019). There, as here, the plaintiff sued under CROA, seeking

“reimbursement of all monthly charges that she paid to Defendants ‘for [their] misrepresentations

regarding both the substance and efficacy of their services.’” Id. at *5. But the complaint “[did]

not plead the consequences of the misrepresentations,” for example, that the plaintiff’s credit score

did not improve. Id. As a result, the plaintiff had not pleaded a concrete injury that conferred

Article III standing. Id.

        Here, in contrast, the Trustee alleges that the Ernsts suffered the following injuries: Loss

of or loss of the use of $10,000; credit deterioration; increase in the amount of their debts during

the program; bankruptcy; and emotional distress. All these injuries are concrete. See Trichell v.

Midland Credit Mgmt., Inc., 964 F.3d 990, 999 (11th Cir. 2020) (stating that “personal



                                                 9
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 10 of 13




bankruptcies” are one of the “serious harms” against which the Fair Debt Collection Practices Act

was directed); Ecosystem Inv. Partners v. Crosby Dredging, L.L.C., 729 F. App’x 287, 293 (5th

Cir. 2018) (“[f]or standing purposes, a loss of even a small amount of money is ordinarily an

‘injury’”); Rideau, 819 F.3d at 168-69 (“[E]motional harm satisfies the ‘injury in fact’ requirement

of constitutional standing.”); Ensminger 2019 WL 4341215, at *2 (holding that loss of time value

of money constituted concrete injury); Clements v. Trans Union, LLC, No. 3:17-CV-00237, 2018

WL 4519196, at *4-5 (S.D. Tex. Aug. 29, 2018) (allegation of reduced credit score was sufficient

to establish injury for standing purposes, even if insufficient to constitute actual damages under

Fair Credit Reporting Act) (R&R adopted by Clements v. Trans Union, LLC, 2018 WL 4502255

(S.D. Tex. Sept. 20, 2018)); Bryant v. Holder, No. 2:10-CV-76-KS-MTP, 2011 WL 710693, at *8

(S.D. Miss. Feb. 3, 2011) (“Generally speaking, allegations of economic injury are sufficient for

purposes of establishing the injury-in-fact element of standing.”). Accordingly, there is no merit

to NDR’s argument that the Trustee alleged only bare procedural violations.

       NDR does not challenge whether the alleged injuries are “particularized” and “actual or

imminent.” See Lujan, 504 U.S. at 560. But, as it must, this Court has independently analyzed

these elements. “By particularized, we mean that the injury must affect the plaintiff in a personal

and individual way.” Id. at 561 n.1. All the alleged injuries affect the Ernsts in a personal and

individual way and therefore meet the particularization requirement. The alleged injuries also are

actual, not “‘conjectural’ or ‘hypothetical.’” Id. at 560.

       B. The Complaint Alleges a Causal Connection Between Injury and Conduct.

       Besides injury in fact, Article III requires “a causal connection between the injury and the

conduct complained of.” Id. at 560. This traceability element “requires something more than

conjecture . . . but less than certainty.” Env’t Tex. Citizen Lobby, Inc. v. ExxonMobil Corp., 968



                                                  10
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 11 of 13




F.3d 357, 368 (5th Cir. 2020). “After all, the standard is that the injury be fairly traceable to the

challenged conduct, not definitively so.” Id. At the pleading stage, meeting this standard is a

“relatively modest” burden. Bennett v. Spear, 520 U.S. 154, 170-71 (1997).

       NDR argues that traceability is missing here because the Ernsts in fact did not pay NDR;

they instead paid two other companies that the Trustee did not sue. ECF No. 14 at 10-11; ECF No.

28 at 8-9. In support of this argument, NDR relies on two contracts attached to the Answer and the

motions: Client Retainer Agreement (“Gitmeid Contract”) between the Ernsts and the Law Offices

of Robert S. Gitmeid & Associates PLLC (“Gitmeid”), ECF No. 16-1; and Dedicated Account

Agreement and Application (“Global Contract”) between Matthew Ernst and Global Client

Solutions LLC (“Global”), ECF No. 16-2. NDR also relies on two exhibits attached only to the

motions: the online records of the Mississippi Secretary of State’s office showing that Gitmeid,

not NDR, was registered to do business in Mississippi at the relevant time. ECF Nos. 13-2, 17-2;

ECF Nos. 13-3, 17-3.

       The Trustee does not dispute these documents. But she asserts that the Ernsts also had a

contract with NDR (“NDR Contract”), as shown by the Complaint’s exhibit of an email

correspondence history between the Ernsts and NDR. See ECF No. 12-1 at 1-2. According to this

history, a document titled “Debt Relief Agreement for Matthew Ernst” was emailed to and

electronically signed by both the Ernsts. Id. at 2.

       But all these exhibits are irrelevant under Rule 12(b)(1), because whether the Trustee sued

the correct party does not go to standing. See Davis v. Wells Fargo, 824 F.3d 333, 347 (3d Cir.

2016). In Davis, the defendant insurance company, Assurant, asserted that the plaintiff, Davis,

lacked standing because he had sued the wrong corporate entity—Assurant, the parent, instead of

its wholly owned subsidiary. Id. at 346. Assurant argued, as does NDR, that the plaintiff’s alleged



                                                  11
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 12 of 13




injury was not fairly traceable to its conduct and that a judgment against Assurant would not

redress the harm the plaintiff allegedly suffered due to the subsidiary’s conduct. Id. at 347. The

appeals court called Assurant’s argument “wrong” and described it as “a well-disguised challenge

to the legal merits of Davis’s case, not as a challenge to his standing to pursue it.” Id. The court

said it did not believe that the Supreme Court’s phrasing in Lujan, “‘fairly traceable to the

challenged action of the defendant, and not the result of the independent action of some third party

not before the court’ was meant to transform ordinary merits arguments about who is legally

responsible for an injury into questions of jurisdiction.” Id. n.16 (citation omitted) (quoting Lujan,

504 U.S. at 560). Further, “[Assurant’s] contention that [its subsidiary] is the proper defendant

may, in the end, be a strong merits defense against Davis’s claims, but it does not mean that Davis

does not have standing to bring his claims, and to bring them against Assurant.” Id. at 347.

Consequently, it was error for the claims to have been considered under Rule 12(b)(1). Id. at 338.

“If for no other reason, a case or controversy exists to determine whether Davis is suing the right

insurance company . . . . Davis argues that Assurant may be held responsible; Assurant argues that

it may not. That is a merits question.” Id. at 348.

       As Davis makes clear, the question is not whether the plaintiff’s injuries are traceable to

the defendant but whether the injuries are traceable to the complained-of conduct. Here, the

conduct is alleged statements that, according to the Trustee, misled the Ernsts into believing the

program they were enrolling in would provide debt relief, improved credit ratings, and bankruptcy

avoidance. At minimum, the loss of or loss of the use of $10,000—the amount the Trustee alleges

the Ernsts paid—is fairly traceable to the purported misrepresentations. Accordingly, there is no

merit to NDR’s argument that the Complaint fails to allege traceability.




                                                  12
  20-06018-KMS Dkt 33 Filed 03/29/21 Entered 03/29/21 15:03:24 Page 13 of 13




                            C. The Complaint Alleges Redressability.

       Finally, Article III requires redressability, meaning “a likelihood that the requested relief

will redress the alleged injury.” Steel Co., 523 U.S. at 103. “The specific items of relief sought

must serve either to reimburse the plaintiff for losses caused by the defendant’s wrongful act, or

to eliminate any effects of that act upon the plaintiff.” Mylonakis v. M/T Georgios M., 909 F. Supp.

2d 691, 725 (S.D. Tex. 2012) (citing Steel Co., 523 U.S. at 105-06).

       NDR, again confusing standing with merits, argues that the alleged injuries are not

redressable under CROA. ECF No. 14 at 12. This argument is misplaced. CROA subjects a

defendant to liability for actual damages either in the amount sustained by the plaintiff or in any

amount the plaintiff paid the defendant, whichever is greater, and punitive damages “as the court

may allow.” 15 U.S.C. § 1679g(a)(1)-(2)(A). The Trustee seeks an award of damages as

reimbursement for the Ernsts’ losses. Consequently, a favorable judicial decision would likely

redress the alleged injuries.

                                              IV. ORDER

       The Complaint alleges facts demonstrating injury in fact that is fairly traceable to the

challenged conduct and likely to be redressed by a favorable decision. Consequently, the Trustee

has established standing under Article III.

       The Motion to Dismiss the CROA Count for lack of subject matter jurisdiction is therefore

ORDERED DENIED.

                                               ##END##




                                                 13
